



Exhibit 10.2


W.W. GRAINGER, INC.
2015 Incentive Plan
Restricted Stock Unit Agreement
This Restricted Stock Unit Agreement (this "Agreement"), dated as of April 2,
2018 (the "Grant Date"), is entered into between W.W. Grainger, Inc., an
Illinois corporation (the "Company"), and you as the executive (the
"Executive"), who is employed by the Company or a Subsidiary of the Company (the
"Employer").
In consideration of the Executive's agreement to enter into an Unfair
Competition Agreement with the Company concurrently with this Agreement on the
Grant Date (the "Unfair Competition Agreement"), the Company desires to grant
the Executive an award of restricted stock units (the "RSUs"), providing for the
issuance of shares of the Company's common stock ("Shares") pursuant to the W.W.
Grainger, Inc. 2015 Incentive Plan (as may be amended from time to time, the
"Plan") and the Executive agrees to enter into the Unfair Competition Agreement
and accept such RSUs on the terms and conditions set forth in this Agreement,
the Plan and the Unfair Competition Agreement.
Capitalized terms used but not defined in this Agreement have the meanings
specified in the Plan.
In consideration of the mutual provisions set forth in this Agreement and in the
Unfair Competition Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
ARTICLE I
Grants
1.01 Grant. Subject to the terms and conditions of this Agreement, the Plan and
the Unfair Competition Agreement (the terms of which are hereby incorporated
herein by reference) and effective on the Grant Date, the Company hereby grants
to the Executive the number of RSUs as specified in the April 1, 2019 award
grant notice posted to the Executive's electronic investment account maintained
with Morgan Stanley Smith Barney, the brokerage firm/third party service
provider engaged by the Company in connection with the administration of the
Plan (the "Stock Plan Administrator"). Each RSU represents a contractual right
to receive one (1) Share upon the satisfaction of the terms and conditions of
this Agreement.
ARTICLE II
Provisions Relating to RSUs
2.01 Vesting of RSUs. If the Executive remains continuously employed by the
Employer (or any other Subsidiary or Affiliate) until the vesting date(s)
specified in the grant notice ("RSU Vesting Date"), the RSUs shall become vested
on such date and the Executive shall be entitled to receive the underlying
Shares as provided herein. The RSUs shall not vest before the RSU Vesting Date
unless otherwise provided or permitted by the Plan or this Agreement, and any
RSUs that do not vest shall be forfeited in full and the Executive shall have no
further rights with respect to such RSUs. Each RSU that becomes vested as
provided herein shall be settled in accordance with Section 2.04.
2.02    Effect of Termination of Employment. Except as otherwise stated in the
Plan, if the Executive's employment or service is terminated prior to the RSU
Vesting Date for any reason whatsoever other than the Executive's death or
Disability (defined below), the Executive shall cease vesting in the RSUs as of
the





--------------------------------------------------------------------------------





Executive's Termination Date (defined below) and the RSUs shall be forfeited in
their entirety. If the Executive is a resident of, or employed in, the United
States, "Termination Date" shall mean the effective date of termination of the
Executive's employment. If the Executive is a resident of, or employed outside
of, the United States, "Termination Date" shall mean the earliest of (i) the
date on which notice of termination is provided to the Executive, (ii) the last
day of the Executive's active service with the Employer or (iii) the last day on
which the Executive is an employee of the Employer, as determined in each case
without including any required advanced notice period and irrespective of the
status of the termination under local labor or employment laws.
2.03 Effect of Death or Disability of the Executive. If the Executive's
employment or service is terminated prior to the RSU Vesting Date due to the
Executive's death or Disability, the RSUs immediately shall fully vest. For
purposes of this Agreement, "Disability" shall have the same meaning as defined
in the Plan, subject to modification as may be required to conform to the laws,
rules and regulations (“Laws”) of the Executive's country of residence (and
country of employment, if different). For the sake of clarity, the date of the
Executive’s death or Disability shall be a RSU Vesting Date. The RSUs that
becomes vested as provided herein shall be settled in accordance with Section
2.04.
2.04 Settlement. Upon the RSU Vesting Date, the Company shall, as soon as
practicable (but in no event later than 60 days following the applicable RSU
Vesting Date), settle the RSUs by registering Shares in the Executive's name and
delivering such Shares to the Executive's electronic stock plan account
maintained by the Stock Plan Administrator. At the discretion of the Committee,
and subject to such policies and procedures as it may adopt from time to time,
the Executive's RSUs may be settled in the form of: (i) cash, to the extent
settlement in Shares (a) is prohibited under applicable Laws, (b) would require
the Executive, the Company or the Employer to obtain the approval of any
governmental and/or regulatory body in the Executive's country of residence (and
country of employment, if different), or (c) is administratively burdensome or
(ii) Shares, but the Company may require the Executive to immediately sell such
Shares if necessary to comply with applicable Laws (in which case, the Executive
hereby expressly authorizes the Company to issue sales instructions in relation
to such Shares on the Executive's behalf).
2.05 Dividend Equivalents. Prior to the RSU Vesting Date, the Executive shall be
entitled to receive cash dividend payments equal to any cash dividends and other
distributions paid with respect to a number of Shares underlying the RSUs held
by the Executive. If the Company declares any dividends payable in Shares
(rather than in cash), the Executive shall be entitled to additional RSUs equal
to the Fair Market Value of such Share dividends; provided, such additional RSUs
shall be subject to the same vesting, forfeiture and transferability
requirements and restrictions that apply to the original RSUs with respect to
which they relate.
ARTICLE III
Recoupment
3.01    Recoupment in Event of Misconduct. If the Company determines that the
Executive has committed or engaged in misconduct against the Company or has
engaged in any criminal conduct, including embezzlement, fraud or theft, that
involves or is related to the Company, or any other conduct that violates
Company policy, causes or is discovered to have caused, any loss, damage, injury
or other endangerment to the Company's property or reputation, and such
Executive has received or is entitled to receive performance stock units,
performance restricted stock units, stock options, restricted stock units or
cash incentive compensation (collectively, "Incentive Compensation"), then the
Company shall have the right to cancel the Incentive Compensation, require the
return of Shares acquired under the Plan, recapture any gain realized upon the
sale of Shares acquired under the Plan or take any other action it deems
appropriate under the circumstances with respect to recouping the Incentive
Compensation. The Company shall have sole discretion in determining whether the
Executive's conduct was in compliance with applicable Law or Company policy





--------------------------------------------------------------------------------





and the extent to which the Company will seek recovery of the Incentive
Compensation notwithstanding any other remedies available to the Company. If the
Executive engages in misconduct or is believed to have engaged in misconduct,
including but not limited to any violation of any of Executive's obligations
under the Unfair Competition Agreement, the Company shall be entitled to take
the actions outlined above for recouping the Incentive Compensation, as the
Company deems appropriate under the circumstances.
3.02    Recoupment in Event of Materially Inaccurate Financial Results. If the
Company has publicly filed materially inaccurate financial results (the "Subject
Financials"), whether or not they result in a restatement, the Company has the
discretion to recover any Incentive Compensation that was paid or settled to the
Executive during the period covered by the Subject Financials as set forth
herein. If the payment or settlement of Incentive Compensation would have been
lower had the achievement of applicable financial performance goals been
calculated based on restated financial results with respect to the Subject
Financials, the Company may, if it determines it appropriate in its sole
discretion, recover the portion of the paid or settled Incentive Compensation in
excess of the payment or settlement that would have been made based on restated
financial results. The Company will not seek to recover Incentive Compensation
received or settled more than three (3) years after the date of the initial
filing that contained the Subject Financials.
3.03    Recoupment in Event of Error. If the Executive receives any amount in
excess of what the Executive should have received under the terms of this
Agreement for any reason (including, without limitation, by reason of a mistake
in calculations or administrative error), all as determined by the Committee,
then the Company shall have the right to cancel the Incentive Compensation,
require the return of Shares acquired under the Plan, recapture any gain
realized upon the sale of Shares acquired under the Plan or take any other
action it deems appropriate under the circumstances with respect to recouping
the Incentive Compensation.
3.04    Implementation. For purposes of this Article III, the Executive
expressly authorizes the Company to issue instructions, on behalf of the
Executive, to the Stock Plan Administrator (and/or any other brokerage
firm/third party service provider engaged by the Company to hold Shares and
other amounts acquired under the Plan) to re-convey, transfer or otherwise
return to the Company any Incentive Compensation subject to recoupment
hereunder. Executive acknowledges and agrees that the Company's rights hereunder
shall not be affected in any way by any subsequent change in the Executive’s
status, including retirement or termination of employment (including due to
death or Disability). The Executive expressly agrees to indemnify and hold the
Company and the Employer harmless from any loss, cost, damage, or expense
(including attorneys' fees) that the Company or the Employer may incur as a
result of the Executive’s actions or in the Company and the Employer’s efforts
to recover such previously made payments or value pursuant to Article III.
3.05    Forfeiture. To the extent any of the events set forth in this Article
III occur before the Executive receives any Incentive Compensation due
hereunder, any such Incentive Compensation shall be forfeited as determined by
the Company in its sole discretion.
3.06    Executive Consent.  For purposes of the Company’s enforcement of this
Article III, the Executive expressly and explicitly authorizes the Company to
issue instructions, on the Executive’s behalf, to any brokerage firm and/or
third party administrator engaged by the Company to hold any cash payments,
Shares or other amounts acquired by the Executive under the Plan to re-convey,
transfer or otherwise return such cash payments, Shares or other amounts to the
Company.


ARTICLE IV
Tax





--------------------------------------------------------------------------------





4.01 Tax-Related Items. Regardless of any action the Company or the Employer
takes with respect to any or all income tax (including U.S. federal, state and
local taxes or non-U.S. taxes), social insurance, payroll tax, payment on
account or other tax-related withholding ("Tax-Related Items"), the Executive
acknowledges and agrees that the ultimate liability for all Tax-Related Items
legally due by the Executive is and remains the Executive's responsibility and
that the Company and the Employer (i) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the RSUs, including the grant of the RSUs, the vesting of the RSUs, the
subsequent sale of any Shares acquired pursuant to the RSUs and the receipt of
any dividends or dividend equivalents and (ii) do not commit to structure the
terms of the grant or any aspect of the RSUs to reduce or eliminate the
Executive's liability for Tax-Related Items.
4.02    Tax Withholding Obligations. Prior to the delivery of Shares (or cash)
upon the vesting of the RSUs, if the Executive's country of residence (and
country of employment, if different) requires withholding of Tax-Related Items,
the Company shall withhold a sufficient number of whole Shares otherwise
issuable upon the vesting of the RSUs that have an aggregate Fair Market Value
sufficient to pay the Tax-Related Items required to be withheld with respect to
the Shares or the cash equivalent. Depending on the withholding method specified
in the Plan, the Company may withhold or account for Tax-Related Items by
considering applicable statutory withholding rates or other applicable
withholding rates, including maximum applicable rates, in which case the Company
shall make a cash payment to the Executive equal to the over-withheld amount, if
applicable, as soon as administratively practicable. The cash equivalent of the
Shares withheld will be used to settle the obligation to withhold the
Tax-Related Items. In the event that the withholding of Shares is prohibited
under applicable Law or otherwise may trigger adverse consequences to the
Company or the Employer, the Company and the Employer may withhold the
Tax-Related Items required to be withheld with respect to the Shares in cash
from the Executive's regular salary and/or wages or any other amounts payable to
the Executive, or may require the Executive to personally make payment of the
Tax-Related Items required to be withheld. In the event the withholding
requirements are not satisfied through the withholding of Shares by the Company
or through the withholding of cash from the Executive's regular salary and/or
wages or other amounts payable to the Executive, no Shares will be issued to the
Executive (or the Executive's estate) upon vesting of the RSUs unless and until
satisfactory arrangements (as determined by the Committee) have been made by the
Executive with respect to the payment of any Tax-Related Items that the Company
or the Employer determines, in its sole discretion, must be withheld or
collected with respect to such RSUs. If the obligation for the Executive's
Tax-Related Items is satisfied by withholding a number of Shares as described
herein, the Executive shall be deemed to have been issued the full number of
Shares issuable upon vesting, notwithstanding that a number of the Shares is
held back solely for the purpose of paying the Tax-Related Items due as a result
of the vesting or any other aspect of the RSU.
    The Executive will pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
as a result of the Executive's participation in the Plan or the Executive's
acquisition of Shares that cannot be satisfied by the means described in this
Article IV. The Company may refuse to deliver any Shares due upon vesting of the
RSUs if the Executive fails to comply with his or her obligations in connection
with the Tax-Related Items as described herein. If the Executive is subject to
taxation in more than one jurisdiction, the Executive acknowledges that the
Company, the Employer or one or more of their respective Subsidiaries may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction. The Executive hereby consents to any action reasonably taken by
the Company and the Employer to meet his or her obligation for Tax-Related
Items. By accepting this grant of RSUs, the Executive expressly consents to the
withholding of Shares and/or withholding from the Executive's regular salary
and/or wages or other amounts payable to the Executive as provided for
hereunder. All other Tax-Related Items related to the RSUs and any Shares
delivered in payment thereof are the Executive's sole responsibility.





--------------------------------------------------------------------------------





ARTICLE V
International Arrangements
5.01 Exchange Controls. As a condition to this RSU award, the Executive agrees
to comply with any applicable foreign exchange Laws and hereby consents to any
necessary, appropriate or advisable actions taken by the Company, the Employer
or any of their respective Subsidiaries as may be required to comply with any
applicable Laws of the Executive's country of residence (and country of
employment, if different).
5.02    Foreign Asset and Account Reporting Requirements. The Executive
acknowledges that there may be certain foreign asset and/or account reporting
requirements, which may affect the Executive's ability to acquire or hold Shares
acquired under the Plan or cash received from participating in the Plan
(including from any dividends or dividend equivalent payments) in a brokerage or
bank account outside the Executive's country of residence (and country of
employment, if different). The Executive may be required to report such
accounts, assets or transactions to the tax or other authorities in the
Executive's country of residence (and country of employment, if different). The
Executive acknowledges and agrees that it is his or her personal responsibility
to be compliant with such Laws.
5.03    Country Specific Addendum. Notwithstanding any provisions of this
Agreement to the contrary, the RSUs shall be subject to any special terms and
conditions for the Executive's country of residence (and country of employment,
if different) set forth in the addendum to this Agreement ("Addendum"). If the
Executive transfers residence and/or employment to another country reflected in
an Addendum at the time of transfer, the special terms and conditions for such
country will apply to the Executive to the extent the Company determines, in its
sole discretion, that the application of such special terms and conditions is
necessary or advisable in order to comply with local Laws or to facilitate the
operation and administration of the RSUs and the Plan (or the Company may
establish alternative terms and conditions as may be necessary or advisable to
accommodate the Executive's transfer). In all circumstances, any applicable
Addendum shall constitute part of this Agreement.
5.04    Controlling Language. The Executive acknowledges and agrees that it is
the Executive's express intent that this Agreement, the Plan, the Unfair
Competition Agreement and all other documents, notices and legal proceedings
entered into, given or instituted pursuant to the RSUs be drawn up in English.
If the Executive has received this Agreement, the Plan, the Unfair Competition
Agreement or any other documents related to the RSUs translated into a language
other than English and the meaning of any translated version is different than
the English version, the English version will control.
ARTICLE VI
Miscellaneous
6.01 Restriction on Transferability. Except to the extent expressly provided in
the Plan or this Agreement, the RSUs may not be sold, transferred, pledged,
assigned, or otherwise alienated at any time other than by will or by the laws
of descent and distribution. Any attempt to do so contrary to the provisions
hereof shall be null and void.
6.02 Rights as Shareholder. The Executive shall not have voting or any other
rights as a shareholder of the Company with respect to the Shares issuable upon
the vesting of RSUs until the date of issuance of such Shares. Upon settlement
of the RSUs, the Executive will obtain, with respect to the Shares received in
such settlement, full voting and other rights as a shareholder of the Company.
6.03 Administration. The Committee shall have the power to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation, and application of the Plan as are consistent therewith





--------------------------------------------------------------------------------





and to interpret or revoke any such rules. All actions taken and all
interpretations and determinations made by the Committee shall be final and
binding upon the Executive, the Company, and all other Persons. No member of the
Committee shall be personally liable for any action, determination, or
interpretation made in good faith with respect to the Plan or this Agreement.
6.04 No Employment Rights. This Agreement and the Executive's participation in
the Plan are not and shall not be interpreted to: (i) form an employment
contract or relationship with the Company, the Employer or any of their
respective Subsidiaries; (ii) confer upon the Executive any right to continue in
the employ of the Company, the Employer or any of their respective Subsidiaries;
or (iii) interfere with the ability of the Company, the Employer or any of their
respective Subsidiaries to terminate the Executive's employment at any time.
6.05    Nature of Grant. In accepting the grant hereunder, the Executive
acknowledges and agrees that: (i) the Plan is established voluntarily by the
Company, it is discretionary in nature and it may be modified, amended,
suspended or terminated by the Company at any time; (ii) the Executive has read
the Plan and any RSUs granted under it shall be subject to all of the terms and
conditions of the Plan, including but not limited to the power of the Committee
to interpret and determine the terms and provisions of the Plan and this
Agreement and to make all determinations necessary or advisable for the
administration of the Plan, all of which interpretations and determinations
shall be final and binding; (iii) the RSU does not create any contractual or
other right to receive future grants of RSUs, benefits in lieu of RSUs, or any
other Plan benefits in the future; (iv) nothing contained in this Agreement is
intended to create or enlarge any other contractual obligations between the
Company or the Employer and the Executive; (v) any grant under the Plan,
including any grant of RSUs, is not part of normal or expected compensation for
purposes of calculating any severance, resignation, redundancy, end of service
payments, bonuses, long service option, pension, or retirement benefits or
similar payments; (vi) the Executive is voluntarily participating in the Plan;
(vii) the future value of the Shares underlying the RSUs granted hereunder is
unknown and cannot be predicted with certainty; and (viii) neither the Company,
the Employer nor any of their respective Subsidiaries shall be liable for any
change in value of the RSUs, the amount realized upon settlement of the RSUs or
the amount realized upon a subsequent sale of any Shares acquired upon
settlement of the RSUs, resulting from any fluctuation of the United States
Dollar/local currency foreign exchange rate. Without limiting the generality of
the foregoing, the Committee shall have the discretion to adjust the terms and
conditions of any award of RSUs to correct for any windfalls or shortfalls in
such RSUs which, in the Committee's determination, arise from factors beyond the
Executive's control; provided, however, that the Committee's authority with
respect to any Award to a "covered employee, " as defined in Section 162(m)(3)
of the Code, shall be limited to decreasing, and not increasing, such RSU.
6.06 Compliance with Law. The Company shall not be required to issue or deliver
any Shares pursuant to this Agreement pending compliance with all applicable
Laws (including any registration requirements or tax withholding requirements)
and compliance with the Laws and practices of any stock exchange or quotation
system upon which the Shares are listed or quoted. If the Executive resides or
is employed outside of the United States, the Executive agrees, as a condition
of the grant of the RSUs, to repatriate all payments attributable to the Shares
and/or cash acquired under the Plan (including, but not limited to, dividends
and any proceeds derived from the sale of Shares acquired pursuant to the RSUs)
if required by and in accordance with local Laws in the Executive’s country of
residence (and country of employment, if different). In addition, the Executive
also agrees to take any and all actions, and consent to any and all actions
taken by the Company, its Subsidiaries and the Employer, as may be required to
allow the Company, its Subsidiaries and the Employer to comply with local Laws
in the Executive’s country of residence (and country of employment, if
different). Finally, the Executive agrees to take any and all actions as may be
required to comply with the Executive’s





--------------------------------------------------------------------------------





personal legal and tax obligations under local Laws in the Executive’s country
of residence (and country of employment, if different).
6.07 Amendment. This Agreement may be amended by a writing which specifically
states that it is amending this Agreement executed by (i) the Company and the
Executive, (ii) the Company (at the discretion of the Committee), so long as a
copy of such amendment is delivered to the Executive, and provided that no such
amendment having a material adverse affect on the rights of the Executive
hereunder may be made without the Executive's written consent or (iii) the
Company (at the discretion of the Committee) in any way it may deem necessary or
advisable to carry out the purpose of the grant as a result of any change in
applicable Laws or any future Laws or judicial decisions.
6.08 Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of its Corporate Secretary.
Any notice to be given to the Executive shall be addressed to the Executive at
the address listed in the Employer's records or to the Executive's electronic
investment account held at the Stock Plan Administrator. By a notice given
pursuant to this Section 6.08, either party may designate a different address
for notices. Any notice shall have been deemed given when actually delivered.
6.09 Severability. If all or any part of this Agreement or the Plan is declared
by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any provision of this Agreement
(or part of such provision) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
provision (or part of such provision) to the fullest extent possible while
remaining lawful and valid.
6.10 Construction. The RSUs are being issued pursuant to Article 8 (Restricted
Stock and Restricted Stock Units) of the Plan. The RSUs are subject to the terms
of the Plan. The Executive acknowledges receipt of the Plan booklet which
contains the entire Plan, and the Executive represents and warrants that the
Executive has read the Plan. Additional copies of the Plan are available upon
request during normal business hours at the principal executive offices of the
Company. To the extent that any provision of this Agreement violates or is
inconsistent with an express provision of the Plan, the Plan provision shall
govern and any inconsistent provision in this Agreement shall be of no force or
effect. The words "including," "includes," or "include" are to be read as
listing non-exclusive examples of the matters referred to, whether or not words
such as "without limitation" or "but not limited to" are used in each instance.
6.11 Waiver of Right to Jury Trial. EACH OF THE PARTIES KNOWINGLY, VOLUNTARILY
AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF
OR RELATING TO THE RSUS, THE PLAN OR THIS AGREEMENT.
6.12 Waiver; No Third Party Beneficiaries. A waiver by the Company of a breach
of any provision of this Agreement by the Executive shall not operate or be
construed as a waiver of any other provision of this Agreement, or of any
subsequent breach by the Executive. This Agreement shall not be construed to
create any third party beneficiary rights.
6.13 Data Privacy. The Company is located at 100 Grainger Parkway, Lake Forest,
Illinois 60045, United States of America, and grants RSUs under the Plan to
employees of the Company and its Subsidiaries in its sole discretion. In
conjunction with the Company's grant of the RSUs under the Plan and its ongoing
administration of such awards, the Company is providing the following
information about its data collection,





--------------------------------------------------------------------------------





processing and transfer practices. In accepting the grant of the RSU, the
Executive expressly and explicitly consents to the personal data activities as
described herein.
i.Data Collection, Processing and Usage. The Company and the Employer will
collect, process and use certain personal information about the Executive,
specifically, the Executive’s name, home address, email address and telephone
number, date of birth, social security or insurance number, passport number or
other identification number, salary, nationality, job title, any Shares or
directorships held in the Company, details of all RSUs or any other entitlement
to Shares awarded, canceled, exercised, vested, unvested or outstanding in the
Executive’s favor (“Data”), for the purpose of implementing, administering and
managing the Plan. The Company's legal basis for the collection, processing and
use of the Executive's Data is the Executive's consent. The Executive's Data
also may be disclosed to certain securities or other regulatory authorities
where the Company’s securities are listed or traded or regulatory filings are
made. The Company's legal basis for such disclosure of the Executive's Data is
to comply with applicable laws, rules and regulations.
ii.Stock Plan Administration Service Providers. The Company and the Employer
transfer the Executive's Data to the Stock Plan Administrator based in the
United States of America, which assists the Company with the implementation,
administration and management of the Plan. In the future, the Company may select
a different Stock Plan Administrator and share the Executive's Data with another
company that serves in a similar manner. The Stock Plan Administrator will open
an account for the Executive to receive and trade Shares acquired under the
Plan. The Executive will be asked to agree to separate terms and data processing
practices with the Stock Plan Administrator, which is a condition of the
Executive's ability to participate in the Plan.
iii.International Data Transfers. The Company and the Stock Plan Administrator
are based in the United States of America. The Executive should note that the
Executive's country of residence may have enacted data privacy laws that are
different from the United States of America. The Company's legal basis for the
transfer of the Executive's Data to the United States of America is the
Executive consent.
iv.Voluntariness and Consequences of Consent, Denial or Withdrawal. The
Executive's participation in the Plan and the Executive's grant of consent
hereunder is purely voluntary. The Executive may deny or withdraw his or her
consent at any time. If the Executive does not consent, or if the Executive
later withdraws his or her consent, the Executive may be unable to participate
in the Plan. This would not affect the Executive's existing employment or
salary; instead, the Executive merely may forfeit the opportunities associated
with participation in the Plan.
v.Data Retention. The Executive understands that the Executive's Data will be
held only as long as is necessary to implement, administer and manage the
Executive's RSU and participation in the Plan. When the Company no longer needs
the Data, the Company will remove it from its systems. If the Company retains
the Executive's Data longer, it would be to satisfy the Company's legal or
regulatory obligations and the Company's legal basis would be for compliance
with applicable laws, rules and regulations.
vi.Data Subject Rights. The Executive understands that the Executive may have
the right under applicable law to (i) access or copy the Executive's Data that
the Company possesses, (ii) rectify incorrect Data concerning the Executive,
(iii) delete the Executive's Data, (iv) restrict processing of the Executive's
Data, (vi) lodge complaints with the competent supervisory authorities in the
Executive’s country of residence. To receive clarification regarding these
rights or to exercise these rights, the Executive understands that the Executive
can contact his or her local human resources representative.
6.14    Private Placement. The grant of the RSUs is not intended to be a public
offering of securities in the Executive's country of residence (and country of
employment, if different). The Company has not submitted any registration
statement, prospectus or other filing with the local securities authorities
(unless otherwise required under local Laws).





--------------------------------------------------------------------------------





6.15    No Advice Regarding Grant. The Company and the Employer are not
providing any tax, legal or financial advice, nor is the Company or the Employer
making any recommendations regarding the RSUs, the Executive's participation in
the Plan or the Executive's acquisition or sale of the underlying Shares. The
Executive is hereby advised to consult with the Executive's own personal tax,
legal and financial advisors regarding participation in the Plan before taking
any action related to the Plan or the Agreement.    
6.16     Securities Law Restrictions. The Executive acknowledges that, depending
on the Executive's country of residence (and country of employment, if
different) or where the Company Shares are listed, the Executive shall be
subject to insider trading restrictions and/or market abuse Laws, which may
affect the Executive's ability to acquire, sell or otherwise dispose of Shares,
rights to Shares (e.g., RSUs) or rights linked to the value of Shares during
such times as the Executive is considered to have "inside information" regarding
the Company or its business (as defined by the local Laws in the Executive's
country of residence and/or employment). Local insider trading laws and
regulations may prohibit the cancellation or amendment of orders the Executive
placed before the Executive possessed inside information. Furthermore, the
Executive could be prohibited from (i) disclosing the inside information to any
third party (other than on a "need to know" basis) and (ii) "tipping" third
parties (including other employees of the Company and its Subsidiaries) or
causing them otherwise to buy or sell securities. Any restrictions under these
Laws are separate from and in addition to any restrictions that may be imposed
under any applicable Company insider trading or other policy. The Executive
solely is responsible for ensuring compliance with any applicable restrictions
and should consult with his or her personal legal advisor on this matter.
6.17    EU Age Discrimination Rules. If the Executive is a local national of and
employed in the United Kingdom or a country that is a member of the European
Union, the grant of the RSUs and the terms and conditions governing the RSUs are
intended to comply with the age discrimination provisions of the EU Equal
Treatment Framework Directive, as implemented into local law (the "Age
Discrimination Rules"). To the extent that a court or tribunal of competent
jurisdiction determines that any provision of this Agreement is invalid or
unenforceable, in whole or in part, under the Age Discrimination Rules, the
Company, in its sole discretion, shall have the power and authority to revise or
strike such provision to the minimum extent necessary to make it valid and
enforceable to the full extent permitted under local Laws.
6.18    Electronic Delivery. The Company may, in its sole discretion, deliver
any documents related to the RSUs granted to the Executive under the Plan by
electronic means. The Executive hereby expressly consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an online or electronic system established and maintained by the Company or a
third party designated by the Company.
6.19    Governing Law; Jurisdiction. This Agreement shall be exclusively
governed by, and construed in accordance with, the Laws of the State of Illinois
without giving effect to any choice of law or conflict of law rules or
provisions (whether of the State of Illinois or of any other jurisdiction) that
would cause the application of the laws of a jurisdiction other than the State
of Illinois. All disputes and controversies arising between the parties are to
be submitted for determination exclusively to the federal or state courts of the
State of Illinois and by accepting the grant of RSUs, the Executive expressly
consents to the jurisdiction of such courts. Notwithstanding the foregoing, the
Company may at its option seek interim and permanent injunctive relief before
any competent court, tribunal or judicial forum, which in the absence of the
foregoing provision, would have jurisdiction to grant the relief sought.
6.20    Entire Agreement. The Plan, this Agreement (including any applicable
addendum) and the Unfair Competition Agreement constitute the entire agreement
of the parties with respect to the subject matter hereof and supersede, in their
entirety, all prior undertakings and agreements of the Company and the Executive
with respect to the subject matter hereof.





--------------------------------------------------------------------------------





[Signature Page Follows]
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized officer and the Executive acknowledges and agrees that by
clicking on the box next to this Agreement in the section "Read and Acknowledge
RSU Documents" on the screen titled "RSU Acceptance, " the Executive expressly
agrees to be bound by the terms and conditions of the RSU, including Executive's
electronic signature constituting the sole and exclusive means of executing this
Agreement.
 
W.W. GRAINGER, INC.
 
 
 
By:
 
Name: DG Macpherson
 
Title: Chairman & Chief Executive Officer
 
 
 
By:
 
Name:
 
Title:
 
 
 
Date: April 1, 2019

W.W. GRAINGER, INC.
2015 Incentive Plan
Addendum to Restricted Stock Unit Agreement
In addition to the terms of the W.W. Grainger, Inc. 2015 Incentive Plan (as may
be amended from time to time, the "Plan") and the Restricted Stock Unit
Agreement (the "Agreement"), the RSUs are subject to the following additional
terms and conditions as set forth in this addendum (this "Addendum") to the
extent the Executive resides or is employed in one of the countries addressed
herein. All capitalized terms contained in this Addendum shall have the same
meaning as set forth in the Plan and the Agreement unless otherwise defined. If
the Executive transfers residence or employment to a country identified in this
Addendum, the additional terms and conditions for such country as reflected in
this Addendum will apply to the Executive to the extent the Company determines,
in its sole discretion, that the application of such terms and conditions is
necessary or advisable in order to comply with local laws, rules and
regulations, or to facilitate the operation and administration of the RSUs and
the Plan (or the Company may establish alternative terms and conditions as may
be necessary or advisable to accommodate the Executive’s transfer).
European Union ("EU") / European Economic Area ("EEA")



The following provision replaces Section 6.13 to the extent the Executive is
employed in the EU or EEA:
6.13    Data Privacy. The Company is located at 100 Grainger Parkway, Lake
Forest, Illinois 60045, United States of America, and grants RSUs under the Plan
to employees of the Company and its Subsidiaries in its sole discretion. In
conjunction with the Company's grant of the RSUs under the Plan and its ongoing
administration of such awards, the Company is providing the following
information about its data collection, processing and transfer practices, which
the Executive should carefully review.
i.    Data Collection, Processing and Usage. The Company and the Employer will
collect, process and use certain personal information about the Executive,
specifically, the Executive’s name, home address,





--------------------------------------------------------------------------------





email address and telephone number, date of birth, social security or insurance
number, passport number or other identification number, salary, nationality, job
title, any Shares or directorships held in the Company, details of all RSUs or
any other entitlement to Shares awarded, canceled, exercised, vested, unvested
or outstanding in the Executive’s favor (“Data”), for the purpose of
implementing, administering and managing the Plan. The Company collects, process
and uses the Executive's Data pursuant to the Company's legitimate interest of
administering the Executive's RSUs and generally managing the Plan, and to
satisfy its contractual obligations under the Agreement. The Executive's Data
also may be disclosed to certain securities or other regulatory authorities
where the Company’s securities are listed or traded or regulatory filings are
made. The Company's legal basis for such disclosure of the Executive's Data is
to comply with applicable laws, rules and regulations.
ii.    Stock Plan Administration Service Providers. The Company and the Employer
transfer the Executive's Data to the Stock Plan Administrator based in the
United States of America, which assists the Company with the implementation,
administration and management of the Plan. In the future, the Company may select
a different Stock Plan Administrator and share the Executive's Data with another
company that serves in a similar manner. The Stock Plan Administrator will open
an account for the Executive to receive and trade Shares acquired under the
Plan. The Executive will be asked to agree to separate terms and data processing
practices with the Stock Plan Administrator, which is a condition of the
Executive's ability to participate in the Plan.
iii.    International Data Transfers. The Company and the Stock Plan
Administrator are based in the United States of America. The Executive should
note that the Executive's country of residence may have enacted data privacy
laws that are different from the United States of America. The Company's legal
basis for the transfer of the Executive's Data to the United States of America
is to satisfy its contractual obligations under this Agreement.
iv.    Data Retention. The Executive understands that the Executive's Data will
be held only as long as is necessary to implement, administer and manage the
Executive's RSU and participation in the Plan. When the Company no longer needs
the Data, the Company will remove it from its systems. If the Company retains
the Executive's Data longer, it would be to satisfy the Company's legal or
regulatory obligations and the Company's legal basis would be for compliance
with applicable laws, rules and regulations.
v.    Data Subject Rights. The Executive understands that the Executive may have
the right under applicable law to (i) access or copy the Executive's Data that
the Company possesses, (ii) rectify incorrect Data concerning the Executive,
(iii) delete the Executive's Data, (iv) restrict processing of the Executive's
Data, (vi) lodge complaints with the competent supervisory authorities in the
Executive’s country of residence. To receive clarification regarding these
rights or to exercise these rights, the Executive understands that the Executive
can contact his or her local human resources representative.
Belgium



Foreign Asset Reporting Information


The Executive is required to report any security or bank account (including a
brokerage account) opened and maintained outside Belgium on the Executive’s
annual tax return. In a separate report, the Executive is required to provide
the National Bank of Belgium with the account details of any such foreign
accounts (including the account number, bank name and country in which any such
account was opened). This report, as well as additional information on how to
complete it, can be found on the website of the National Bank of Belgium,
www.nbb.be, under the Kredietcentrales / Centrales des crédits caption.







--------------------------------------------------------------------------------









Canada

RSUs Payable in Shares Only
Notwithstanding any provision in the Agreement or the Plan to the contrary,
vested RSUs shall be payable in Shares only (and shall not be settled in cash).
Accelerated Vesting upon Retirement
Notwithstanding anything in the Agreement or the Plan to the contrary, if the
Executive’s employment or service is terminated by reason of retirement, the
RSUs immediately shall fully vest. For purposes of the foregoing, "retirement"
shall have the definition prescribed by local Laws.
Securities Law Information
The Executive is permitted to sell Shares acquired through the Plan through the
designated broker appointed under the Plan, if any, provided that the resale of
such Shares takes place outside of Canada through the facilities of a stock
exchange on which the Shares are listed (i.e., the New York Stock Exchange).
Foreign Asset Reporting Information
Any foreign property (including Shares and RSUs acquired under the Plan) must be
reported to the Canada Revenue Agency on form T1135 (Foreign Income Verification
Statement) if the total cost of your foreign property exceeds C$100,000 at any
time in the year. The RSUs must be reported - generally at a nil cost - if the
C$100,000 cost threshold is exceeded because of other foreign property held.  If
Shares are acquired, their cost generally is the adjusted cost base ("ACB") of
the Shares. The ACB would normally equal the fair market value of the Shares at
time of vesting, but if the Executive owns other Shares, this ACB may have to be
averaged with the ACB of the other Shares. The form must be filed by April 30 of
the following year. The Executive should consult with his or her personal tax
advisor to determine the Executive’s reporting requirements.
The following provisions will apply if the Executive is a resident of Quebec:
Data Privacy Notice and Consent
This provision supplements Section 6.13 of the Agreement:
The Executive hereby authorizes the Company, its Subsidiaries and the Employer
to discuss with and obtain all relevant information pertaining to the Executive
from all personnel involved in the administration and operation of the Plan. 
The Executive further authorizes the Company, its Subsidiaries and the Employer
to disclose and discuss the Executive's participation in the Plan with their
advisors.  The Executive further authorizes the Company, its Subsidiaries and
the Employer to record any information pertaining to the Executive’s
participation in the Plan and to keep such information in his or her employee
file.
Use of English Language
If the Executive is a resident of Quebec, by accepting the RSUs, the Executive
acknowledges and agrees that it is the Executive’s wish that the Agreement, this
Addendum, the Plan, as well as all other documents, notices





--------------------------------------------------------------------------------





and legal proceedings entered into, given or instituted pursuant to the RSUs,
either directly or indirectly, be drawn up in English.
Utilisation de l’anglais
Si l’exécutif est un résident du Québec, en acceptant le RSUs, l l’exécutif
reconnaît et accepte que ce est le souhait du l’exécutif que l’Accord, le
présent Addenda, ainsi que tous autres documents, avis et procédures
judiciaires, exécutés, donnés ou intentés en vertu de le RSUs, liés directement
ou indirectement, soient rédigés en anglais.
Mexico

Accelerated Vesting upon Retirement
Notwithstanding anything in the Agreement or the Plan to the contrary, if the
Executive’s employment or service is terminated by reason of retirement, the
RSUs immediately shall fully vest. For purposes of the foregoing, "retirement"
shall have the definition prescribed by local Laws.
Commercial Relationship
The Executive expressly recognizes that participation in the Plan and the
Company’s grant of the RSUs does not constitute an employment relationship
between the Executive and the Company. The Executive has been granted RSUs as a
consequence of the commercial relationship between the Company and the Employer,
and the Employer is the Executive’s sole employer. Based on the foregoing, (a)
the Executive expressly recognizes that the Plan and the benefits derived from
participation in the Plan do not establish any rights between the Executive and
the Company or the Employer, (b) the Plan and the benefits derived from
participation in the Plan are not part of the employment conditions and/or
benefits provided by the Company or the Employer, and (c) any modifications or
amendments to the Plan by the Company, or a termination of the Plan by the
Company, shall not constitute a change or impairment of the terms and conditions
of the Executive’s employment with the Employer.
Extraordinary Item of Compensation
The Executive expressly acknowledges and agrees that participation in the Plan
is a result of the discretionary and unilateral decision of the Company, as well
as the Executive’s free and voluntary decision to participate in the Plan in
accord with the terms and conditions of the Plan, the Agreement, the Unfair
Competition Agreement and this Addendum. As such, the Executive acknowledges and
agrees that the Company may, in its sole discretion, amend and/or discontinue
the Executive’s participation in the Plan at any time and without any liability.
The value of the RSUs is an extraordinary item of compensation outside the scope
of the employment contract, if any. The RSUs are not a part of the Executive’s
regular or expected compensation for purposes of calculating any severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits, or any similar payments, which are the exclusive
obligations of the Employer.
Netherlands

Waiver of Termination Rights
The Executive waives any and all rights to compensation or damages as a result
of any termination of employment for any reason whatsoever, insofar as those
rights result or may result from (a) the loss or





--------------------------------------------------------------------------------





diminution in value of such rights or entitlements under the Plan or (b) the
Executive ceasing to have rights under, or ceasing to be entitled to any Awards
under the Plan as a result of such termination.
Dutch Subsidiary Director Notice
The Executive acknowledges and agree that the RSUs granted to the Executive in
connection with the Executive’s participation in the Plan are not granted as
consideration for, or otherwise in connection with the service the Executive may
provide as a director ("statutair bestuurder") of a Subsidiary established under
the laws of Netherlands or operating within the Netherlands.
Portugal

Exchange Control Information
If the Executive receives Shares upon vesting and settlement of the RSUs, the
acquisition of the Shares should be reported to the Banco de Portugal for
statistical purposes. If the Shares are deposited with a commercial bank or
financial intermediary in Portugal, such bank or financial intermediary will
submit the report on the Executive’s behalf. If the Shares are not deposited
with a commercial bank or financial intermediary in Portugal, the Executive is
responsible for submitting the report to the Banco de Portugal.
Termination of Service
The following provision shall supplement Section 2.02 of the Agreement:
In case of termination of service of the Executive triggering the payment of
severance costs under applicable law, the RSUs shall not be taken into account
in the calculation of such severance costs, to the extent permitted by
applicable law.
Use of English Language
The Executive hereby expressly declares that the Executive has full knowledge of
the English language and has read, understood and fully accepted and agreed with
the terms and conditions established in the Plan, the Agreement, the Unfair
Competition Agreement and this Addendum.
Uso da Língua Inglesa
Por meio do presente, o Executivo declara que Executivo possui pleno
conhecimento da língua inglesa e que leu, compreendeu, e livremente aceita e
concorda com os termos e condiçoes estabelecidas no Plano, o Acordo, o Acordo de
Concorrência Desleal e este Adendo.


United Kingdom

RSUs Payable in Shares Only
Notwithstanding any provision in the Agreement or the Plan to the contrary,
vested RSUs shall be payable in Shares only (and shall not be settled in cash).
Income Tax and Social Insurance Contribution Withholding
The following provision shall replace Article IV of the Agreement:





--------------------------------------------------------------------------------





Without limitation to Article IV of the Agreement, the Executive agrees that the
Executive is liable for all Tax-Related Items and hereby covenants to pay all
such Tax-Related Items as and when requested by the Company or the Employer or
by Her Majesty’s Revenue and Customs ("HMRC") (or any other tax authority or any
other relevant authority). The Executive also agrees to indemnify and hold
harmless the Company and the Employer against any taxes that each is required to
pay or withhold or have paid or will pay to HMRC (or any other tax authority or
any other relevant authority) on the Executive’s behalf.
Exclusion of Claim
The Executive acknowledges and agrees that the Executive will have no
entitlement to compensation or damages, insofar as such entitlement arises or
may arise from the Executive’s ceasing to have rights under or to be entitled to
vest in the RSUs as a result of such termination (whether the termination is in
breach of contract or otherwise), or from the loss or diminution in value of the
RSUs. Upon the grant of the RSUs, the Executive shall be deemed to have
irrevocably waived any such entitlement.





